DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 01/19/21.  Regarding the amendment, claims 1-7 are present for examination.
The amended specification and drawing are accepted and record in filed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas G. Bilodeau (Registration No. 43,438) on 03/30/21.
The application has been amended as follows: 
Claim 1 line 3, “each of which is configured” has been change to –each of longitudinal windings being configured–
Claim 7 line 3, “said said at least one escape” has been change to –said at least one escape--.
REASONS FOR ALLOWANCE
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a wound rotor comprising 
a structure defining a circumferential alternation of teeth and grooves, the teeth respectively receiving longitudinal windings each of longitudial windings being configured to produce a rotor pole; 
the rotor having longitudinal ends and the windings defining, at the longitudinal ends of the rotor, protruding coil heads,
the rotor also comprising a shaft passing through the structure along a longitudinal direction, 
at least one collar configured for mechanically holding the windings, installed at one of the longitudinal ends of the rotor so as to define a central opening that opens out onto the coil heads, and 
a nozzle configured to project a cooling liquid through the central opening onto a coil head, 
wherein the collar has at least one escape duct capable of allowing escape of the cooling liquid projected onto the coil heads to an outside of the collar, the escape duct being made up of an orifice radially passing through the collar, and a longitudinal end of the collar having a constant reduction in an outer diameter thereof as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/LEDA T PHAM/           Examiner, Art Unit 2834